DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 2, 4, 6, 8, 10, 12, 14, 16, 18 and 20 are cancelled. Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19 and 21 are pending.
Status of Previous Rejections
The rejections of Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being obvious over CN’940 (CN 104252940, hereinafter “CN’940”) are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being obvious over CN’940 (CN 104252940, hereinafter “CN’940”).
Regarding claims 1, 3, 5, 7 and 21, CN’940 teaches a magnet comprising 3-9 wt% Pr, 20-29 wt% Nd, 0.1-5 wt% Dy, 0.94-0.98 wt% B, 0.3-3 wt% Co, 0.1-0.3 wt% Cu, 0.08-0.3 wt% Ga, 0.006-0.049 wt% Mn, 510-1290 ppm O, and the balance is Fe ([0004] to [0007]), which overlaps the recited composition in claim 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference to meet the recited composition in claim 1. See MPEP 2144.05 I. CN’940 discloses that the C amount is 310-890 ppm ([0007]), which is close to the recited C amount in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
CN’940 discloses an example that contains 30 wt% R (Table 1, Example 6), which meets the recited amount of R in claim 1.
Regarding claims 9, 11, 13, and 15 and 17, CN’940 discloses an example containing 8.976 at% Nd, 1.83 at% Dy, 2.48 at% Pr, 5.75 at% B, 77.22 at% Fe, 0.88 at% Co, (the mass% of Example 6 disclosed in Table 1 and Table 5 is converted to at% by the Examiner). (Nd+Dy+Pr)/B=2.3 and Pr/(Nd+Dy+Pr)=0.19, which meets the recited limitations in claims 9, 11, 13, 15 and 17.
Regarding claim 19, CN’940 discloses an example containing 8.976 at% Nd, 1.83 at% Dy, 2.48 at% Pr, 5.75 at% B, 77.22 at% Fe, 0.88 at% Co, (the mass% of Example 6 disclosed in Table 1 and Table 5 is converted to at% by the Examiner). 14B/(Fe+Co)=1.03, which is close to the recited ratio in claim 19. Thus the recited ratio is a prima facie case of obviousness over CN’940. See MPEP 2144.05 I. 
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
The applicants argued that the claimed composition of B, Co, C and Ga has criticality.
In response, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
All the examples in the instant Specification contain both Tb and Al. Claim 1 does not recite that Tb and Al are essential. Thus, the evidence is not commensurate in scope with the claims.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d) II and MPEP 2144.05 III. 
There are no data to show that when B is below 0.85 mass%, high coercivity and squareness ratio cannot be achieved.
There are no data to show that when Co amount is slightly outside the recited range, for example 0.8 mass% Co and 2.2 mass% Co, high coercivity and squareness ratio cannot be achieved.
There are no data to show that when Ga is above 0.3 mass%, high coercivity and squareness ratio cannot be achieved.
There are no data to show that when C is above 1100 ppm, high coercivity and squareness ratio cannot be achieved.
Therefore, the criticality of the claimed ranges of B, Co, Ga and C have not been established.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733